Citation Nr: 0003751	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-44 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment in 
the amount of $886.00.

2.  Whether an overpayment debt was properly created and 
calculated.

3.  Whether an apportionment was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 decision of the Committee on Waivers 
and Compromises of the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to waiver of recovery of a debt in the amount of 
$886.00.


REMAND

The Board notes that the overpayment in this case stems from 
the payment of an apportionment.  The veteran was informed of 
the apportionment in May 1997.  In a June 1997 VA Form 21-
4138, Statement in Support of Claim, and in subsequent 
communications, the veteran has expressed disagreement with 
the creation of the apportionment.  However, the RO has not 
issued a statement of the case on the issue of whether the 
apportionment was properly created.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, the Board finds that the appropriate action in 
this case is to remand so that the RO may issue a statement 
of the case on the issue of whether an apportionment was 
properly created and so that the veteran may have the 
opportunity to perfect and appeal on that issue.

In this regard, the Board notes that the May 1997 special 
apportionment decision which created the apportionment 
allowed an apportionment in the amount of $100.00 per year at 
a fixed rate.  However, the May 1997 cover letter sent with 
that decision states that the apportionment was created in 
the amount of $100.00 per month.  The Board feels that 
discrepancy should be resolved.

The Board also notes that the veteran's statements constitute 
a disagreement with the creation and calculation of his debt.  
The Court has also held that where the validity of 
indebtedness in dispute, a remand is required to enable VA to 
make a determination on the validity of the asserted debt 
prior to adjudication of a claim of entitlement to waiver or 
recovery of that debt.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  This is a preliminary matter and must be resolved 
prior to consideration of entitlement to waiver of recovery 
of that debt.  Therefore, the veteran's claim of entitlement 
to waiver of recovery of a debt must be held in abeyance, 
pending the resolution of his disagreement with the creation 
and calculation of that debt.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of whether an 
apportionment was properly created and 
calculated.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect appeals on 
those issues.  The appellant should be 
accorded the appropriate amount of time 
in which to perfect an appeal on those 
issues.

2.  Following completion of the 
foregoing, the RO should adjudicate the 
issue of whether the veteran's 
overpayment debt was properly created and 
calculated.

3.  Following completion of the 
foregoing, the RO should review all 
issues on appeal, to include the issues 
of whether an apportionment was properly 
created (if an appeal has been perfected 
on that issue) and whether the veteran's 
overpayment debt was properly created and 
calculated.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


